Case: 14-10265   Date Filed: 09/09/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10265
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:14-cv-00009-CDL

JAMES R. THOMAS, JR.,
SABRINA R. THOMAS,

                                                          Plaintiffs-Appellants,

                                  versus

CHATTAHOOCHEE JUDICIAL CIRCUIT,
GOVERNOR OF GEORGIA,
ATTORNEY GENERAL, STATE OF GEORGIA,
LAURA MARION,
Clerk, Superior Court,
KIA AUTO SPORT OF COLUMBUS, INC., et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (September 9, 2014)
                Case: 14-10265     Date Filed: 09/09/2014   Page: 2 of 4


Before PRYOR, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

      James and Sabrina Thomas (“the Thomases”), proceeding pro se, appeal the

district court’s denial of their motion for leave to proceed in forma pauperis

(“IFP”) in proceedings on their 42 U.S.C. § 1983 civil-rights complaint. The

Thomases argue that the district court abused its discretion by failing to compare

their assets to their liabilities and improperly basing the denial solely on the fact

that their annual income was in excess of the amount set by the Department of

Health and Human Services (“HHS”) 2013 Poverty Guidelines. After review of

the record and consideration of the Thomases’ brief, we vacate and remand.

      In the case, the Thomases filed suit against various state officials, judges,

law firms, and private companies, alleging racial discrimination under § 1983 and

claims under state tort law. The Thomases’ complaint was accompanied by a

motion for leave to proceed IFP, pursuant to 28 U.S.C. § 1915. A magistrate judge

denied the IFP motion on the basis that the Thomases’ collective annual income—

over $35,000—“far exceed[ed]” the HHS Poverty Guidelines, which set the

poverty threshold for a three-member household 1 at $19,530 annually.            The

magistrate judge did not otherwise compare the Thomases’ assets to the liabilities

reported in their application. The Thomases appealed the magistrate judge’s ruling


      1
          The Thomases have one daughter.
                                            2
              Case: 14-10265     Date Filed: 09/09/2014    Page: 3 of 4


to the district court, which affirmed the denial of the IFP motion. This appeal

followed. We granted leave to proceed IFP on appeal.

      We review the denial of a motion for leave to proceed IFP under § 1915 for

an abuse of discretion. Martinez v. Kristi Cleaners, Inc., 364 F.3d 1305, 1306

(11th Cir. 2004). “[P]roceeding [IFP] is a privilege, not a right.” Camp v. Oliver,

798 F.2d 434, 437 (11th Cir. 1986). A district court has wide discretion in ruling

on an application for leave to proceed IFP and should grant the IFP privilege

“sparingly” in civil cases for damages. Martinez, 364 F.3d at 1306. However, a

district court cannot act arbitrarily or deny the application on erroneous grounds.

Id. at 1306-07.

      When assessing whether a plaintiff is indigent for purposes of § 1915, “[t]he

only determination to be made by the court . . . is whether the statements in the

affidavit satisfy the requirement of poverty.”       Id. at 1307 (quotation marks

omitted). An application for leave to proceed IFP “need not show that the litigant

is ‘absolutely destitute’ to qualify for indigent status under § 1915.” Id. An

application “will be held sufficient if it represents that the litigant, because of his

poverty, is unable to pay for the court fees and costs, and to support and provide

necessities for himself and his dependents.” Id. A court may not deny an IFP

motion without first comparing the applicant’s assets and liabilities in order to

determine whether he has satisfied the poverty requirement. See id. at 1307-08.


                                          3
              Case: 14-10265    Date Filed: 09/09/2014   Page: 4 of 4


      The sole reason given by the magistrate judge for the denial of the

Thomases’ IFP motion—that the Thomases’ annual income exceeded the poverty

threshold set by the HHS Poverty Guidelines—was insufficient to deny an IFP

motion, because litigants need not show that they are “absolutely destitute” to

qualify for IFP status under § 1915. See id. at 1307 & n.5 (noting that the

movant’s income was above the poverty line but finding that her sworn statement

that she was a pauper and unable to pay court costs was “sufficient on its face to

demonstrate economic eligibility” for IFP status).       In their application, the

Thomases swore that they were unable to pay the filing fee because of their

poverty. Because this statement was sufficient on its face to allege poverty, the

district court should have compared the Thomases’ assets to their liabilities to

determine whether they, in fact, had satisfied the poverty requirement before

denying their IFP motion on that basis.

      Accordingly, we vacate the district court’s order and remand for proceedings

consistent with this opinion, including, if appropriate, review for whether the

Thomases’ complaint is frivolous or fails to state a claim on which relief may be

granted. See 28 U.S.C. § 1915(e)(2); Martinez, 364 F.3d at 1308.

      VACATED and REMANDED.




                                          4